In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Housing and Community Renewal, dated May 2, 2000, as amended May 4, 2000, modifying so much of a determination of the District Rent Administrator, dated February 23, 1996, as granted, in part, the petitioner’s application for a major capital improvement rent increase for rent-stabilized tenants, the petitioner appeals from a judgment of the Supreme Court, Queens County (Polizzi, J.), dated September 7, 2001, which denied the petition and dismissed the proceeding.